Citation Nr: 1811344	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  14-17 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for diabetic peripheral neuropathy of the right lower extremity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tiffany N. Hanson, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii, which, in part, granted service connection for peripheral neuropathy, right lower extremity, with an initial 10 percent disability rating assigned, effective August 13, 2012.

In an April 2014 rating decision, the RO stated that the basis for the original grant of service connection for the right lower extremity was incorrect.  Instead, following clarification as to etiology from a new VA examiner, the issue involving the right lower extremity was renamed diabetic peripheral neuropathy, right lower extremity, with an increased rating of 20 percent assigned, effective August 13, 2012.  The issue has been recharacterized herein.

The Veteran failed to appear for a videoconference hearing before the Board, which was scheduled in December 2015.  As good cause was not shown, the request for the hearing was considered withdrawn.

In February 2016, the Board remanded the case for further development.  That development was completed and the case has since been returned to the Board for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran has complaints of pain, tingling, and numbness due to the right lower extremity neuropathy, with objective findings of intermittent decreased deep tendon reflexes, intermittent decreased response to light touch/monofilament testing, smooth, shiny skin, and hair loss.  Such complaints and symptoms are compatible with no more than moderate, incomplete paralysis affecting the anterior crural nerve (femoral), internal saphenous nerve, musculocutaneous nerve (superficial peroneal), anterior tibial nerve (deep peroneal), and the lateral plantar nerve. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial rating in excess of 20 percent under Diagnostic Code 8520 for diabetic peripheral neuropathy of the RLE (recharacterized as lateral plantar nerve) are not met. 38 U.S.C. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.124a, DC 8520 (2017).

2.  The criteria for a separate initial rating of 20 percent, but no higher, under Diagnostic Code 8626 for diabetic peripheral neuropathy of the RLE (anterior crural nerve (femoral)) are met. 38 U.S.C. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.124a, DC 8626 (2017).

3.  The criteria for a separate noncompensable rating under Diagnostic Code 8627 for diabetic peripheral neuropathy of the RLE (internal saphenous nerve) are met. 38 U.S.C. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.124a, DC 8627 (2017).

4.  The criteria for a separate initial rating of 10 percent, but no higher, under Diagnostic Code 8622 for diabetic peripheral neuropathy of the RLE (musculocutaneous nerve (superficial peroneal)) are met. 38 U.S.C. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.124a, DC 8622 (2017).

5.  The criteria for a separate initial rating of 10 percent, but no higher, under Diagnostic Code 8623 for diabetic peripheral neuropathy of the RLE (anterior tibial nerve (deep peroneal)) are met. 38 U.S.C. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.124a, DC 8622 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide the reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).

The RO provided timely notice in December 2012 that met the requirements.  The notice included all criteria for service connection on a direct basis and an explanation of the Veteran's and VA's respective responsibilities to obtain relevant evidence.

The file contains the Veteran's service personnel and treatment records and VA inpatient and outpatient treatment records.  The Board also obtained additional medical review and an opinion dated in May 2016.  Neither the Veteran nor his representative identified any shortcomings in fulfilling VA's duty to notify and assist.

As VA has satisfied its duties to notify and assist the Veteran, the Board will proceed to review and decide the claim based on the evidence that is of record. 

II.  Increased Rating

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See U.S.C. § 1155.  Separate diagnostic codes identify the various disabilities.  Evaluation of a service-connected disability requires a review of the Veteran's entire medical history regarding that disability.  38 C.F.R. §§ 4.1, 4.2 (2017).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3 (2017).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided. 38 C.F.R. § 4.14. 
When entitlement to compensation has been established and a higher initial evaluation is at issue, the level of disability at the time entitlement arose is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings. 38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consideration must also be given to a longitudinal picture of the Veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran has been assigned a 20 percent rating for diabetic peripheral neuropathy of the right lower extremity under Diagnostic Code 8520, which evaluates paralysis of the sciatic nerve.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.  Under this diagnostic code, a 20 percent rating is warranted for moderate incomplete paralysis. 38 C.F.R. § 4.124a.  

Diagnostic Code 8520 provides the following ratings:

A 40 percent rating is warranted for moderately severe incomplete paralysis.  Id. 

A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  Id. 

A 100 percent rating is warranted for complete paralysis of the sciatic nerve wherein the foot dangles and drops, no active movement is possible of the muscles below the knee, and flexion of the knee is weakened or lost.  Id.

With respect to diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis for a particular nerve, whether due to varied level of the nerve lesion or to partial regeneration.   When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 
Words such as "severe, "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just. 38 C.F.R. § 4.6 (2017).  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating. 38 U.S.C. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2017).

III.  Analysis

The Veteran contends that his symptoms of diabetic peripheral neuropathy of the right lower extremity are more severe than contemplated by the 20 percent rating currently assigned.

By way of background, the Veteran was afforded a VA examination in February 2013 in which it was discovered that the Veteran had a mild impairment of three nerves of the right lower extremity.  No impact to the Veteran's sciatic nerve was noted in the examination report.

A February 2014 C&P examination revealed that there was a more severe increase in symptomatology than that which was noted in the February 2013 examination.  Upon examination, there was a moderate impairment of all eleven nerves of the lower right extremity, to include the sciatic nerve.  The examiner also noted that the worsening of symptomatology of the lower extremities could be related to the service-connected disorders of a cerebral vascular accident (CVA) or diabetic neuropathy, and without the benefit of the Veteran being able to identify the portionment of the disease symptoms and neurological evaluations, the provider had to resort to mere speculation as to which symptoms are due to which disease process and to what percentage each disease contributes to each symptom.

In an April 2014 addendum opinion to the February 2014 examination, the examiner noted that because the Veteran's CVA during military service cannot result in right lower extremity peripheral neuropathy, the Veteran's right lower extremity peripheral nerve complaints in the February 2013 examination was most likely the result of right lower extremity diabetic peripheral neuropathy consistent with the Veteran's diabetes mellitus, type II.

In a March 2015 VA examination, the examiner did not comment upon which peripheral nerves were affected, so the examination was deemed inadequate in the February 2016 Board remand.  As such, the Board determined that a new VA examination was warranted to assess the current severity of the right lower extremity diabetic peripheral neuropathy and to determine which nerves were involved.

Pursuant to the Board's February 2016 remand directives, the Veteran underwent another VA examination in May 2016.  Paresthesias and/or dysesthesias were found to be moderate in the right lower extremity.  Similarly, moderate numbness was noted in the right lower extremity.  A neurologic examination of knee extension and flexion and light touch/monofilament testing yielded decreased results.  There was also some decreased deep tendon reflexes found in the knees.  Muscle atrophy was absent.  The examiner noted that his sciatic nerve of the right side was noted as normal.  In the remarks section of the examination report, the examiner noted that the sensory nerves affected by diabetic neuropathy of the right thigh, leg, and foot included the lateral femoral cutaneous nerve, saphenous  nerve, superficial peroneal nerve, deep peroneal nerve, and the lateral plantar nerve.  The examiner also stated that there was no paralysis of the right leg; there was mild incomplete paralysis noted of the left leg.  Further, there was no neuralgia since there was no pain, and the neuritis was noted to be secondary to the diabetic neuropathy.  The Veteran's diabetic peripheral neuropathy was found to impact his ability to work in that the Veteran had mild difficulty with ambulation and therefore decreased mobility.  

VA treatment records dated from April 2014 to July 2016 reveal signs, symptoms, and treatment for the issue on appeal, but do not shed light on the degree of severity of the Veteran's diabetic peripheral neuropathy of the right lower extremity for rating purposes.

Again, a higher rating under Diagnostic Code 8520 requires moderately severe incomplete paralysis.  Higher ratings under other codes require severe incomplete paralysis.  Because there was no such finding in the May 2016 examination, the preponderance of the evidence is against the Veteran's claim for an initial rating in excess of 20 percent for service-connected right lower extremity peripheral neuropathy, and there is no basis for a staged rating of the Veteran's disability.  See 38 U.S.C. § 5107; 38 C.F.R. §§ 3.159, 4.1-4.16, 4.124a, Diagnostic Code 8520; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  However, as multiple nerves are affected (anterior crural nerve (femoral), internal saphenous nerve, musculocutaneous nerve (superficial peroneal), anterior tibial nerve (deep peroneal), and the lateral plantar nerve), the Veteran is entitled to separate ratings. 

      (CONTINUED ON NEXT PAGE)























ORDER

Entitlement to an initial rating in excess of 20 percent under Diagnostic Code 8520 for diabetic peripheral neuropathy of the right lower extremity (recharacterized as lateral plantar nerve) is denied.

A separate initial rating of 20 percent under Diagnostic Code 8626 for diabetic peripheral neuropathy of the RLE (anterior crural nerve (femoral)) is granted, subject to the laws and regulations governing payment of monetary awards. 

A separate noncompensable rating under Diagnostic Code 8627 for diabetic peripheral neuropathy of the RLE (internal saphenous nerve) is granted, subject to the laws and regulations governing payment of monetary awards. 

A separate initial rating of 10 percent under Diagnostic Code 8622 for diabetic peripheral neuropathy of the RLE (musculocutaneous nerve (superficial peroneal)) is granted, subject to the laws and regulations governing payment of monetary awards. 

A separate initial rating of 10 percent under Diagnostic Code 8623 for diabetic peripheral neuropathy of the RLE (anterior tibial nerve (deep peroneal)) is granted, subject to the laws and regulations governing payment of monetary awards. 



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


